DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements that constitute the recited diagnostic apparatus.  See MPEP § 2172.01.  Claim 1 has been written as an apparatus claims, but the body of said claim does not include any structural components. The body of claim only lists a method of operation. Applicant needs to amend the claim to include the actual elements that perform the recited function. The claim as written only includes – A diagnostic apparatus comprising a circuitry--.
Double Patenting
Claims 18-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-2 and 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As described above, claims 1-17 have been written as method claims, since no structural components have been recited. The body of claim 1 is exactly the same as the body of claims 18; the body of claim 2 is exactly the same as the body of claim 19; and the body of claim 4 is exactly the same as the body of claim 20. 
The only difference between the claims is the preamble which has not been given any patentable weight because the description given in the body of the claim does not need the information recited in the preamble for completeness. Kroppa v. Robie, 88 USPQ 478 (CCPA 1951).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al (US Publication 20170089192).
As pointed out above (item “3”), the claims do not provide a clear description of the circuit elements found in the recited diagnostic apparatus. Therefore, prior art will be applied to the invention as best understood by the examiner. 
Although, one embodiment (fig. 7) has been used to reject the recited invention, the entire document needs to be reviewed before responding to this rejection, since other embodiments could also be used to reject the recited invention.

Claims 1 and 18, Rendusara et al teaches, for example in fig. 7, a pumping system comprising a motor 754 for operating a pump 758; and a control unit 780 for generating control signals that are outputted to the motor, wherein the system is configured to acquire feedback information associated with a driving force; determines force fluctuations based on the force feedback information; determines a reference force threshold, and identifies anomalies in the pumping system when the detected force information is greater than the reference value (see the description given in paragraphs 0077-0080). 
Although, Rendusara et al does not provide a specific description of how a reference or threshold value is selected to determine if an abnormality has occurred, a specific threshold or limit value is inherent in the pumping system of Rendusara et al. Selecting a lower or higher value of a set variable is considered a design choice and it would depend on the intended use of the motor system.
Claims 2-3 and 19, Rendusara et al describes a plurality of sensors 718 for detecting voltage, current, power, force, temperature, and/or torque.
Claims 4 and 20, the specific values and relationship between the speed and oscillation threshold value is considered a design choice. 
Claims 5-9, Rendusara et al describes for example in fig. 5, a relationship between the detected parameters. The specific values and sequences of parameters would depend of the intended use of the motor system.
Claim 10, the oscillation amplitude is determined by the system controller 780 in order to be able to dissipate in the fluctuations in the output torque/current applied to the motor.
Claims 11-12, the trend of the force/torque data is determined based in part on the cables used in the pumping system, see the description of fig. 7.
Claims 13-15, Rendusara et al describes a system comprising a power conversion unit 712 for modulating (PWM) the signals directed to the motor, and a control unit 780 for controlling overall operation of the system.
Claim 16, Rendusara et al teaches a motor 754 driving a pump 758.
Claim 17, Rendusara et al describes a holder for the control unit, since the control unit is used with system 203.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents provided in the attached PTO-892 describe other pump systems that use a motor, a power conversion, and a control unit for minimizing the effect of fluctuations in a control signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846